Citation Nr: 0925323	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  08-27 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel
INTRODUCTION

The Veteran served on active duty from August 1988 to January 
1989 and from October 2003 to March 2005.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  Specifically, in a July 2006 rating decision, 
service connection for PTSD was granted, and a 50 percent 
disability rating was assigned from March 31, 2005.  Before 
the matter was certified to the Board, in a January 2007 
rating action, the RO increased the initial rating for the 
Veteran's PTSD to 70 percent, effective March 31, 2005.  
Although a higher rating has been granted, the issue of 
entitlement to an initial rating in excess of 70 percent for 
PTSD remains in appellate status, as the Veteran continues to 
assert that he is entitled to a rating in excess of 70 
percent  See AB v. Brown, 6 Vet. App. 35 (1993).  (A decision 
awarding a higher rating, but less than the maximum available 
benefits does not abrogate the pending appeal).  

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in December 2008.  A copy of the 
transcript of that hearing is of record.  Additional evidence 
received at the hearing was accompanied by a waiver of RO 
consideration.  See 38 C.F.R. § 20.1304 (c) (2008); see also 
Disabled American Veterans (DAV) v. Sec'y of Veterans Affairs 
327 F.3d 1339, 1346 (Fed. Cir. 2003).  


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by symptoms such as 
panic attacks, anxiety, depression, nightmares, intrusive 
thoughts, sleep disturbances, and detachment from others, 
with no evidence of total occupational and social impairment.  

2.  The Veteran does not manifest total occupational and 
social impairment, gross impairment of though processes, or 
an inability to perform daily functions.  He has remained 
employed through out the appeal period.
CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.321, 4.130 
Diagnostic Code (DC) 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2008); 38 CFR § 3.159(b)(1) (2008).

As set forth above, this matter stems from the Veteran's 
appeal of the initial rating assigned by the RO following the 
award of service connection for PTSD.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
once service connection is granted, the claim has been 
substantiated, and further VCAA notice is generally not 
required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490 (2006) ("[O]nce a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose, and 
its application is no longer required because the claim has 
already been substantiated."); see also Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).

In this case, a review of the record indicates that in July 
2005, the Veteran submitted a claim of service connection for 
PTSD.  This was with the first year of his discharge from 
active duty.  In a July 2005 letter, the RO responded by 
notifying him of the information and evidence needed to 
substantiate and complete his claim of service connection for 
PTSD.  An additional letter was sent in November 2005.  In a 
July 2006 rating decision, the RO granted service connection 
for PTSD and assigned an initial rating and effective date, 
as set forth earlier.  As the record now stands, a 70 percent 
rating has been in effect for PTSD since March 31, 2005, the 
date following discharge from service.  (See the January 2007 
rating decision.)  A 100 percent rating is requested.  The 
Veteran was sent an additional VCAA letter in July 2007.  

In this case, the Veteran has appealed the initial rating 
assigned by the RO.  The evidence does not show, nor does he 
contend, that he has been prejudiced by any VCAA notification 
errors.  Thus, the Board finds that no further VCAA 
notification action is required.  See Goodwin v. Peake, No. 
05-876 (U.S. Vet. App. May 19, 2008) (holding that where a 
claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to any downstream 
elements).

Duty to Assist

VA has made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements and testimony from 
the Veteran and his representative.  There is no indication 
that there is any additional relevant evidence to be obtained 
by either VA or the Veteran.

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the Veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, neither the Veteran nor his 
representative has argued otherwise.



Historical Background

A review of the record shows that in July 2005, the Veteran 
submitted a claim of service connection for PTSD, which he 
argued was a result of his combat experiences in Iraq.  The 
Veteran's service personnel records confirm that he is the 
recipient of the Combat Action Badge.  

Of record are VA treatment records which reflect when he was 
examined in October 2005, he described insomnia ever since 
his return from Iraq.  He said that he suffered from dreams 
and ruminations of his experiences in Iraq and that this kept 
him from going to sleep.  He was tense all of the time and 
unable to relax.  He had difficulties with irritability and 
his temper, and he found that he was isolating himself from 
others.  He sometimes cried and was easily startled.  

Upon mental status examination, the Veteran was alert and 
cooperative.  There was no evidence of psychomotor changes.  
His speech was of a normal volume, rate, and rhythm.  His 
mood was anxious and dysphoric, and he was tearful at times.  
His affect was restricted.  The diagnosis was PTSD, and his 
Global Assessment of Functioning (GAF) score was 51.  

When examined by VA in December 2005, the Veteran stated that 
he was not doing well.  His nightmares about inservice combat 
incidents occurred 2-3 times per week, and if he awakened, he 
was unable to fall back asleep.  He had intrusive thoughts 
and was on edge all of the time.  He was hypervigilant and 
not good in crowds.  He did not feel much like doing 
anything, and he did not go to restaurants.  He avoided 
stores and did not watch the news or war movies.  He felt 
distant from his wife of 12 years since his return from Iraq.  
He continued to work at the United States Postal Service but 
had been written up for having missed work.  

On mental status examination, the Veteran was fully 
cooperative.  He displayed marked anxiety and dysphoria and 
was tearful at times.  His speech was within normal limits 
with regard to rate and rhythm.  His moods were ones of 
anxiety and depression.  His affect was appropriate to 
content.  His thought processes and association were logical 
and tight.  His memory was grossly intact, and he was 
oriented in all spheres.  He did not report hallucinations, 
and no delusional material was noted.  His insight was 
adequate.  He denied suicidal or homicidal ideation.  His GAF 
score was 42.  

Additional VA evaluation was conducted in August 2006.  At 
that time, the Veteran reported that he was having more 
problems with nightmares, isolation, panic attacks, and 
anxiety.  His mood was anxious, and his affect was 
restricted.  In December 2006, he reported that his PTSD was 
affecting his family relations, and he said that he sometimes 
missed work because of psychological manifestations.  

Subsequently dated VA records show that in May 2007, his PTSD 
symptoms included only occasional dreams, with less anger and 
more socialization.  However, in July 2007, his reported 
increased anxiety and difficulty sleeping. He also reported 
increased irritability.  His affect was restricted.  VA 
examination in July 2007 showed that he was numerous 
medications for his psychiatric condition.  He reported that 
he was easily startled by loud noises and when people talked 
loudly.  He did not watch war movies, and he complained of 
intrusive thoughts especially triggered by the sound of a 
helicopter.  He had nightmares about 3 times per week and 
these involved bombings and mortar rounds.  The examiner 
noted that the Veteran's eye contact was quite limited, and 
he appeared rather dysphoric.  His mood was depressed, and 
his affect was appropriate to content.  He did not report 
hallucinations and denied suicidal or homicidal ideation.  
His GAF score was 42.  The examiner noted that his symptoms 
were severe and had persisted form more than a year.  
However, he did not find that the Veteran's PTSD symptoms 
precluded all employment.  

VA records reflect that in January 2008, the Veteran's mood 
was dysphoric and anxious.  He reported low energy and 
irritability, and his affect was restricted.  His mood was 
anxious.  A GAF score of 51 was given.  In March 2008, the 
Veteran said that his participation in a PTSD program had 
been helpful.  He was calmer at home, although sleep 
continued to be a problem.  He appeared to somewhat less 
anxious and calmer during the appointment.  His mood was 
somewhat anxious, and his affect was restricted.  A GAF score 
of 51 was given.  In May 2008, he reported continued 
difficulties with sleep and nightmares, anxiety, and 
irritability.  His GAF continued to be 51 in May and June 
2008.  

Upon VA examination in July 2008, the examiner reviewed the 
claims file prior to the exam.  The Veteran reported trouble 
sleeping and said that he got 3 to 4 hours per night.  This 
sleep was restless and disturbed.  On a few occasions, his 
wife woke him up, and he seemed upset for a period of time 
due to flashback-type experiences.  He reported intrusive 
thought of Iraq on a daily basis.  He avoided large 
gatherings of people  the last time he was in a department 
store, he had a panic attack and had to leave.  He reported 
being short tempered and irritable.  He found it difficult to 
be around family and friends and often found himself 
apologizing to them for isolating himself socially.  He 
continued to work as a letter carrier for the post office, 
but reported some difficulty maintaining this employment.  It 
was stressful and he did not know how much longer he could 
tolerate working there.  During the interview, he cried twice 
and reported that he often felt sad and depressed.  The 
examiner indicated that he was causally and neatly dressed 
and groomed.  His mood was sad, and his eye contact was very 
poor.  His affect was appropriate to his mood, and his memory 
was intact.  No suicidal or homicidal ideation was noted.  A 
GAF score of 42 as given.  

In November 2008, the Veteran reported that a coworker had 
recently killed himself and his wife.  Since that time, he 
said that he had been having intermittent suicidal ideation.  
He, however, denied any plan and denied any intent in harming 
himself.  

At a December 2008 the Veteran provided testimony in support 
of his claim for an increased rating.  He felt that his 
symptoms had worsened, and he described some suicidal 
ideation.  

VA examination in March 2009 showed that the Veteran's claim 
file was reviewed.  The Veteran reported that his primary 
complaint was additional increase in suicidal thoughts.  His 
wife now controlled his medications  because he had 
contemplated taking an overdose.  He reported an increase in 
depression and had thoughts of hurting himself.  His 
nightmares occurred about 4 times per week.  He also 
described irritability and anger.  He often "[flew] off the 
handle" and reported difficulties at work due to such.  He 
also had road rage at times.  While he continued to work at 
the post office, he had been written up for excessive 
absences and for performance issues.  He had problems getting 
along with his coworkers.  He could not tolerate crowds.  

On mental status examination, the Veteran was cooperative.  
His eye contact was avoidant, and his speech was somewhat 
slowed.  The affect was flat and he was depressed.  The 
examiner noted that while there was some worsening of the 
symptoms, they would not preclude gainful employment, 
although they would impact on his ability to get along with 
co-workers.  His GAF score was 40.  

Increased Ratings - In General

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. Part 4 (2008).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service treatment records.  
38 C.F.R. §§ 4.2, 4.41 (2008).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.3 (2008).

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
herein, remains an "original claim" and is not a new claim 
for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In such cases, separate compensable evaluations may be 
assigned for separate periods of time, but only if such 
distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known to 
the US Court of Appeals for Veterans Claims as "staged" 
ratings.  Id. at 126.  See also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

PTSD

Under the general rating formula for the evaluation of mental 
disorders, 38 C.F.R. § 4.130, Code 9411, effective November 
7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. - 50 percent

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.]  GAF scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

GAF scores from 31 to 40 reflect some impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoid friends, neglects family 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  


Analysis

As noted, the RO has rated the Veteran's PTSD as 70 percent 
disabling from March 26, 2009, pursuant to 38 C.F.R. § 4.130, 
DC 9411.  And, as already reported, in order to warrant a 
rating in excess of 70 percent, the evidence must show that 
the veteran's PTSD is productive of total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, DC 9411 (20087).

Applying the facts in this case to the criteria set forth 
above, the Board finds that the preponderance of the evidence 
is against the assignment of an initial rating in excess of 
70 percent for PTSD.

As discussed in detail above, the record on appeal shows that 
during the appeal period, the Veteran's PTSD was not 
manifested by gross impairment in thought processes or 
communications.  Throughout the period, his speech as normal 
and his thought processes were logical.  Similarly, it 
appeared that he was oriented and was able to organize his 
thoughts and express himself.  It is also noted that when the 
Veteran testified before the undersigned in December 2008, he 
was able to communicate his arguments effectively.

Additionally, the evidence does not show that the Veteran's 
PTSD was manifested by persistent delusions or hallucinations 
or grossly inappropriate behavior.  For example, during this 
period he did not describe auditory, visual, or sensual 
hallucinations.  There were no findings of inappropriate 
behavior.  Rather, the examiners described the Veteran as 
cooperative with logical thought processes.  While he most 
recently indicating some increased suicidal thoughts, he took 
steps to have his wife control his medication and no actual 
attempts were reported.  Moreover, he has remained gainfully 
employed throughout the period.  While his symptoms are 
somewhat worse, manifested by the GAF score of 40, as 
discussed herein, he remains employed, is not grossly 
inappropriate, and does not otherwise meet the criteria for a 
100 percent rating at any time during the appeal.

The Board also notes that while the probative evidence in 
this case shows that the Veteran has reported difficulty with 
anger and irritability, there was not evidence of persistent 
danger of hurting himself or others during the period in 
question.  Rather, he consistently denied suicidal ideation 
or plans as well as homicidal plans or intent.  

The record on appeal further shows that for the period the 
Veteran was not intermittently unable to perform activities 
of daily living, nor was he shown to be disoriented as to 
time, place or person.  Finally, the Board notes that the 
record on appeal contains no objective indication that the 
Veteran's PTSD was manifested by total social and 
occupational impairment during this time frame.  Rather, the 
evidence shows that he was employed full time in a long-term 
position with the postal service.  Moreover, he has 
maintained a long term marital relationship for decades as 
well as relations with his children.

After considering all of the evidence, the Board therefore 
concludes that the Veteran's service-connected PTSD was 
appropriately rated as 70 percent disabling.  For the reasons 
and bases discussed above, the Board finds that the overall 
record does not establish that his PTSD is manifested by 
symptomatology which more nearly approximates a 100 percent 
rating during this period.  To that extent, the preponderance 
of the evidence is against the claim and the benefit-of-the-
doubt doctrine is not for application.  38 U.S.C. § 5107(b) 
(West 2002 & Supp. 2008)); Gilbert, 1 Vet. App. at 55 (1990).

In reaching this decision, the Board has considered whether 
the case should be referred for extra-schedular 
consideration.  An extra-schedular disability rating may be 
assigned if the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1) 
(2008).  In this case, however, the record contains no 
evidence of psychiatric hospitalization, nor is there 
evidence that the veteran's PTSD markedly interferes with his 
employment, beyond that contemplated by the schedular 
criteria.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  The Veteran has not 
argued otherwise.  Thus, absent any objective evidence that 
his PTSD is productive of marked interference with 
employment, necessitates frequent hospitalization, or that 
the manifestations associated with this disability are 
unusual or exceptional, referral for consideration of an 
extra-schedular rating.  See Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

Entitlement to an initial rating in excess of 70 percent for 
PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


